DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side, second sides, first and second surfaces of the interference member and pivotal connection portions of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As known in the art, the interference member cannot have a first surface touching the inner surface of the cap [claim 14, lines 11-12] if the interference member is integrally formed on the inner surface of the cap [claim 17, lines 1-2].  Claim 17 appears to contradict claim 14, from which it depends.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. [Pan hereinafter, US 10,020,138] in view of Takemae et al. [Takemae hereinafter, US 9,373,454].
In regard to claim 14, Pan discloses [in Figs. 7, 8 and 10] a button assembly [20’], comprising: a bottom plate [21]; a cap [201] disposed on the bottom plate [21], the cap [201] having a button surface [annotated below] and an inner surface [annotated below] on opposite sides, wherein the cap [201] has a first side [annotated below] and two second sides [annotated below] connected to the first side, and a length of the first side is larger than a length of each of the second sides; an elastic member [203] disposed under the cap [201];2Customer No.: 31561Docket No.: 82775-US-PAApplication No.: 16/408,481 a link member [204] having a first portion [2041] and two second portions [2042] connected with the first portion [2041], wherein the first portion [2041] is disposed to the inner surface [2041 is connected to 2012] along the first side, and the two second portions [2042] are disposed on the bottom plate [2042 are connected to 212]; and an interference member [23] having a first surface [outer surface of 23] and a second surface [inner surface of 23] opposite to the first surface, wherein the cap [201] has two pivotal connection portions [2012] formed on the inner surface, the first portion [2041] is disposed on the pivotal connection portions [2012], the 

    PNG
    media_image1.png
    234
    390
    media_image1.png
    Greyscale

Annotated Fig. 7 of Pan


    PNG
    media_image2.png
    207
    353
    media_image2.png
    Greyscale

Annotated Fig. 8 of Pan
	In regard to claim 19, Pan discloses [in Figs. 7, 8 and 10] some of the limitations of the button assembly according to claim 14, wherein the second surface [inner surface of 23] of the interference member [23] touches the first portion [2041] of the link member [when [23] covers link member [204]].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. [Pan hereinafter, US 10,020,138] in view of Takemae et al. [Takemae hereinafter, US 9,373,454] further in view of Yang et al. [Yang hereinafter, US 10,141,135].  Pan discloses [in Figs. 7, 8 and 10] some of the limitations of the button assembly of claim 14, further comprising a circuit board [22] disposed on the bottom plate [21] and located under the elastic member [203].  Pan and Takemae do not teach that the circuit board is a thin film circuit board.  Yang teaches [in Fig. 5] a thin film circuit board [22, see col. 5, lines 3-4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the circuit board of Pan with the thin film circuit board taught by Yang in order to reduce the thickness of the button assembly.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. [Pan hereinafter, US 10,020,138] in view of Takemae et al. [Takemae hereinafter, US 9,373,454] further in view of in view of Lin [US 5,823,325].  Pan discloses [in Figs. 7, 8 and 10] some of the limitations of the button assembly according to claim 14, further comprising a support member [202] disposed between the cap [201] and the bottom plate [21].  Pan and Takemae do not teach that the elastic member is disposed inside an opening of the support member.  Lin teaches [in Fig. 1] that the elastic member [13] is disposed inside an opening [opening of 17, 19] of the support member [17, 19].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the button assembly of Pan, as modified by Takemae, and dispose the elastic member inside an opening of the support member, as taught by Lin, in order to provide an elastic restoring unit to effectively guide the cap to the original position.  

Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [Yang hereinafter, US 10,141,135].
In regard to claim 14, Yang discloses [in Figs. 5 and 6] a button assembly [20’], comprising: a bottom plate [21]; a cap [201] disposed on the bottom plate [21], the cap having a button surface [annotated below] and an inner surface [annotated below] on opposite sides, wherein the cap [201] has a first side [annotated below] and two second sides [annotated below] connected to the first side, and a length of the first side is larger than a length of each of the second sides; an elastic member [203] disposed under the cap [201];2Customer No.: 31561Docket No.: 82775-US-PA Application No.: 16/408,481a link member [204] having a first portion [2041] and two second portions Nerwin v. Erlicnrnan, 168 USPQ 177, 179

    PNG
    media_image3.png
    233
    459
    media_image3.png
    Greyscale

Annotated Fig. 5 of Yang


    PNG
    media_image4.png
    341
    535
    media_image4.png
    Greyscale

Annotated Fig. 6 of Yang
In regard to claim 15, Yang teaches [in Figs. 5 and 6] the button assembly according to claim 14, further comprising a thin film circuit board [22, see col. 5, lines 3-4] disposed on the bottom plate [21] and located under the elastic member [203].  
In regard to claim 19, Yang teaches [in Figs. 5 and 6] the button assembly according to claim 14, wherein the second surface of the interference member [2012] touches the first portion [2041] of the link member [204].
18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. [Yang hereinafter, US 10,141,135] in view of Takada [US 5,555,971].  Yang teaches [in Figs. 5 and 6] the button assembly according to claim 14.  Yang does not teach that a material of the interference member is the same as a material of the inner surface of the cap.  Takada teaches [in Fig. 1] that a material of a similar interference member [42] is the same as a material of the inner surface of the cap [entire cap [40] is made of a synthetic resin such as ABS resin, the cap including interference member [42], see col. 4, lines 5-13].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cap of Yang so that a material of the interference member is the same as a material of the inner surface of the cap, as taught by Takada, in order to provide a cap and interference member that meet the strength and flexibility needed and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground(s) of rejection do not rely on the Lin reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833